DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.
 

Claim Objections
Claims 5 and 14 are objected to because of the following informalities:  the claims recite that the solvent comprises one or a mixture of a set of solvents; however, the parent claim recites a solvent comprising an aromatic alcohol.  The recitation of solvent options in these claims that are not aromatic alcohols is not precluded, given the open claim language of the parent claim, but it presents a confusing mismatch in the solvent choice requirements. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite a pH for the instantly claimed compositions “in a use solution”. Depending on what other components are included in a “use solution”, its pH can change. The claims do not recite any detail about how the “use solution” differs structurally from limitations of the concentrated viricidal composition components that are explicitly recited. Thus the scope of compositions embraced by the claims is unclear given that the specific impact of the “use solution” components on their pH is unknown.
Claims not explicitly expounded upon are also indefinite because they depend from an indefinite claim and do not add clarity.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Eenam (previously cited).
	Van Eenam discloses a non-aqueous cleaning composition (see abstract). An example is provided that includes dodecylbenzenesulfonic acid (anionic sulfonated surfactant, C12 linear alkyl benzene sulfonate) at 17.8 wt%, 1-phenoxy-2-propanol  (solvent, aromatic alcohol) at 41.1 wt%, monoethanolamine (pH modifier), and no added hydroxide or peroxide (see example 12; instant claims 1-2, 5, 7, and 9-10). According to MPEP 2112.01, “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” This treatment results from In re Spada, which states that, “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Since the composition of Van Eenam has the claimed components at the claimed proportions, it also has the claimed viricidal functionality. Therefore claims 1-2, 5-7, and 9-10 are anticipated by Van Eenam. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Eenam in view of Hernandez et al. (US PGPub No. 2013/0313154).
Van Eenam teaches a non-aqueous cleaning composition (see abstract). The composition includes a sparingly water soluble solvent, a solubilizing additive, and less than 10 wt% water (see column 2 lines 1-22). An example is provided that includes dodecylbenzenesulfonic acid (anionic sulfonated surfactant, C12 linear alkyl benzene sulfonate) at 17.8 wt%, 1-phenoxy-2-propanol  (solvent, aromatic alcohol) at 41.1 wt%, monoethanolamine (pH modifier), and no added hydroxide or peroxide (see example 12; instant claims 1-2, 5, 7, and 9-10). According to MPEP 2112.01, “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” This treatment results from In re Spada, which states that, “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Since the composition of Van Eenam has the claimed components at the claimed proportions, it also has the claimed viricidal functionality. More generally, the solvent is envisioned as esters, alcohols, and ethers where benzyl alcohol and dipropylene glycol mono-n-butyl ether are exemplified options (see column 4 lines 1-8, examples 10 and 19). Dodecylbenzenesulfonic acid is exemplified repeatedly as the solubilizing additive (see column 5 lines 8-16 and examples 2, 7, and 9). Another example includes dodecylbenzenesulfonic acid (anionic sulfonated surfactant, C12 linear alkyl benzene sulfonate) at 2.3 wt%, dipropylene glycol mono-n-butyl ether (alkylene glycol ether, solubilizer) at 67.2 wt%, isononanoic acid (coupling agent) at 21.5 wt%, monoethanolamine at 9 wt%, and no added hydrogen peroxide (see example 19). A combination of aromatic alcohol and glycol ether is not explicitly exemplified.
Hernandez et al. teach a concentrated cleaning compositions that includes linear alkyl benzene sulfonic acid as well as a non-aqueous solvent (see paragraphs 16 and 24). The non-aqueous solvent is envisioned as benzyl alcohol as well as glycol ethers (see paragraph 24). As example is detailed where dodecylbenzenesulfonic acid and a combination of benzyl alcohol and a glycol ether are employed where the two solvent components are present at equal proportions (see example 13). Hernandez et al also teach the pH of the composition to be about 2 to about 8.5 with lower pH being useful for cleaning soap scum (see paragraph 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a combination of benzyl alcohol and an envisioned glycol ether in the composition of Van Eenam based upon Hernandez et al. This modification would have been obvious based upon a similar solvent combination being exemplified by Hernandez et al. in a similar composition. In addition “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). The modification would then render obvious the inclusion of benzyl alcohol in example 19 such that benzyl alcohol and the dipropylene glycol mono-n-butyl ether are present at equal proportions (see instant claim 3).  Adjusting the pH of the composition within the pH range taught by Hernandez et al. would have been obvious as the application of the same technique to a similar product in order to yield the same improvement (e.g., soap scum removal). The result would be a range of pH values that span from about 2 to less than 7 and overlapping with that instantly claimed, thereby rendering the instant range obvious (see instant claims 1 and 6). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here the claimed components are present at the claims proportions, thus the claimed viricidal functional limitations of the are met.  Therefore claims 1-3, 5-7, and 9-10 are obvious over Van Eenam in view of Hernandez et al.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable Van Eenam in view of Hernandez et al.as applied to claims 1-3, 5-7, and 9-10 above, and further in view of Gizaw et al. (US PGPub No. 2018/0100083).
Van Eenam in view of Hernandez et al. render obvious the limitations of instant claim 1 where the composition is an acidic cleaning composition. The presence of the claimed proportions of hydroxide is not detailed.
Gizaw et al. teach a cleaning composition that is preferably acidic (see abstract and paragraphs 5 and 50). They go on to teach the inclusion of a small amount of hydroxide at 0.05 to 3 wt% for pH adjustment (see paragraph 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a hydroxide to the composition of Van Eenam  in view of Hernandez et al. in light of the teachings of Gizaw et al. and at their taught proportions. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The addition results in a range of proportions for the hydroxide that overlap with that instantly claimed, thereby rendering the claimed range obvious (see MPEP 2144.05).  Therefore claim 21 is obvious over Van Eenam in view of Hernandez et al. and Gizaw et al.

Claims 1-3, 5-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Griese et al. (previously cited) in view of Rees et al. (US PGPub No. 2003/0083219) as evidenced by the propylene glycol phenyl ether reference (previously cited).
Griese et al. teach compositions to disinfect surfaces with biofilms (see abstract). The compositions are composed of about 0.1 to about 90 wt% sulfonated acid surfactant and about 0.1 to about 60 wt% sparingly soluble solvent (see paragraph 30; instant claim 1). Solvents that are described as soluble may also be included at about 0.1 to about 60 wt%. In addition, the composition has a pH of less than 5 and preferably less than 3.5 (see paragraph 30). Upon dilution in water (use solution), Griese et al. teach a pH of less than 4 (see claim 9; instant claims 1 and 6). Of the envisioned sulfonated acid surfactants, alkyl benzenesulfonates, oleic acid sulfonates, and sulfosuccinates are taught (see paragraph 39; instant claim 9). C5-C18 alkylbenzene sulfonates along with their free acids are envisioned while linear alkylbenzene sulfonic acids are preferred and taught most effective at pH 3 (see paragraphs 40-41; instant claims 1 and 6). Griese et al. teach soluble and insoluble solvents that include glycol ethers and benzyl alcohol (see paragraph 48). The glycol ether solvents include dipropylene glycol n-butyl ether (see paragraph 49; instant claims 5). Water and an oxidizing agent are optional ingredients as are dye and perfume (see paragraphs 52 and 55; instant claims 2 and 10). When present, the water is at 0.01 to 90 wt% (see paragraph 55). An example is provided that includes water as a diluent, linear alkylbenzene sulfonic acid (anionic sulfonated surfactant) at 19.2 wt%, dipropylene glycol methyl ether at 5 wt%, propylene glycol phenyl ether (solubilizer) at 32.4 wt%, no added peroxide, hydroxide, or acidic pH modifier (see example 1; propylene glycol phenyl ether reference table 1; instant claims 1, 2-3, 7, and 9-10). The presence of benzyl alcohol is not exemplified in a composition.                                                                                                     
Rees et al. teach an acidic cleaning composition to remove biofilms (see abstract). Anionic surfactants are included and preferably envisioned as sodium dodecyl benzene sulfonate (see paragraph 25). Included solvents are envisioned as a monohydric alcohol and glycol ether where benzyl alcohol is a named option for the former (see paragraphs 31 and 39). An example is provided that pairs benzyl alcohol with a glycol ether at a 3:2 ratio in the presence of sodium dodecyl benzene sulfonate (see example 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the example of Griese et al. by adding benzyl alcohol as another envisioned solvent and by adjusting the proportion of water within the envisioned range (see instant claims 1 and 3). This modification would have been obvious because Rees et al. demonstrate that the combination of dodecylbenzene sulfonate, benzyl alcohol, and glycol ethers in such compositions was known and Griese et al. already envision both glycol ethers and benzyl alcohol as solvents in their composition. The application of the ratio of benzyl alcohol to glycol ethers taught by Rees et al. would then follow. Adjustment of the proportion of water to the lower end of the range taught by Giese et al. would have been obvious since the water is optional. The resulting ranges of proportions for the components and the pH overlap with those instantly claimed, thereby rendering them obvious (see MPEP 2144.05; instant claims 1-2 and 6-7). According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here the claimed components are present at the claims proportions, thus the claimed viricidal functional limitations of the are met.  As optional components, the absence of both water and peroxide as well as the inclusion of a dye or perfume would have been obvious (see instant claims 2, 8, and 10). Therefore claims 1-3, 5-7, and 9-10 are obvious over Griese et al. in view of Rees et al. as evidenced by the propylene glycol phenyl ether reference.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Griese et al. in view of Rees et al. as evidenced by the propylene glycol phenyl ether reference as applied to claims 1-3, 5-7, and 9-10 above, and further in view of Liu et al. (previously cited), and Langford (previously cited).
Griese et al. in view of Rees et al. and Lopes et al. as evidenced by the propylene glycol phenyl ether reference render obvious the limitations of instant claim 1 having a pH of 3 and a linear alkylbenzene sulfonic acid. They envision their composition to be able to reduce and remove biofilm (see paragraph 12). A copolymer of ethylene oxide and propylene oxide is not an exemplified component.
Liu et al. teach hard surface cleanser that includes both a linear alkylbenzene sulfonic acid, a surfactant, and an organic solvent with low solubility (see abstract and column 1 lines 49-28 can column 2 lines 4-13). Nonionic surfactants are taught as particularly useful in removing hydrophobic material where copolymers of polyoxyethylene and polyoxypropylene are named (see column 6 lines 20-30).  An anhydrous example is provided where dodecyl benzene sulfonic acid is included along with a nonionic surfactant (see table A hydrophobic soil cleaner concentrate).
Biofilms are taught by Langford to be hydrophobic films (see paragraph 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a copolymer of polyoxyethylene and polyoxypropylene, as taught by Liu et al., to the modified composition of Griese et al. as the application of the same technique to a similar product in order to yield the same improvement because the envisioned biofilm target of Griese et al. is hydrophobic according to Langford. Therefore claim 11 is obvious over Griese et al. in view of Rees et al., Liu et al., and Langford as evidenced by the propylene glycol phenyl ether reference.

Claims 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable Griese et al. in view of Rees et al. and Lopes et al. (previously cited) as evidenced by the propylene glycol phenyl ether reference. 
Griese et al. teach compositions to disinfect surfaces with biofilms (see abstract). The compositions are composed of about 0.1 to about 90 wt% sulfonated acid surfactant and about 0.1 to about 60 wt% sparingly soluble solvent (see paragraph 30; instant claim 1). Solvents that are described as soluble may also be included at about 0.1 to about 60 wt%. A further embodiment is taught where the anionic surfactant is present at about 0.5 to 30 wt%, the soluble solvent is present at 0.1 to 10 wt%, and the sparingly soluble solvent is present at about 0.4 to about 40 wt% (see paragraph 33). 
In addition, the composition has a pH of less than 5 and preferably less than 3.5 (see paragraph 30). Upon dilution in water (use solution), Griese et al. teach a pH of less than 4 (see claim 9; instant claims 12 and 14). Of the envisioned sulfonated acid surfactants, alkyl benzenesulfonates, oleic acid sulfonates, and sulfosuccinates are taught (see paragraph 39; instant claim 9). C5-C18 alkylbenzene sulfonates along with their free acids are envisioned while linear alkylbenzene sulfonic acids are preferred and taught most effective at pH 3 (see paragraphs 40-41; instant claims 12 and 14). Griese et al. teach soluble and insoluble solvents that include glycol ethers and benzyl alcohol (see paragraph 48). The glycol ether solvents include dipropylene glycol n-butyl ether (see paragraph 49; instant claims 5). Water and an oxidizing agent are optional ingredients as are dye and perfume (see paragraphs 52 and 55; instant claims 2 and 10). When present, the water is at 0.01 to 90 wt% (see paragraph 55). Other solvents may be included where alcohols are the described alternative (see paragraph 47). An example is provided that includes water as a diluent, linear alkylbenzene sulfonic acid (anionic sulfonated surfactant) at 19.2 wt%, dipropylene glycol methyl ether at 5 wt%, propylene glycol phenyl ether (solubilizer) at 32.4 wt%, no added peroxide, hydroxide, or acidic pH modifier (see example 1; propylene glycol phenyl ether reference table 1; instant claims 1, 2-3, 7, and 9-10). Griese et al. teach application of the composition to the surfaces by wiping, spraying, and dripping where an exposure time of 2.5 minutes of a further diluted version of the preparation is employed (see paragraphs 60 and 80-81; instant claim 17). The surfaces envisioned for treatment include walls, floors, sinks, and countertops (see paragraph 64; instant claim 18). A composition with benzyl alcohol, the proportions of instant claim 12, and excluding water is not exemplified.
Rees et al. teach an acidic cleaning composition to remove biofilms (see abstract). Anionic surfactants are included and preferably envisioned as sodium dodecyl benzene sulfonate (see paragraph 25). Included solvents are envisioned as a monohydric alcohol and glycol ether where benzyl alcohol is a named option for the former (see paragraphs 31 and 39). An example is provided that pairs benzyl alcohol with a glycol ether at a 3:2 ratio in the presence of sodium dodecyl benzene sulfonate (see example 13).
Lopes et al. teach a cleansing composition that includes sulfate based anionic surfactants and a diluent that is water or an anhydrous solvent envisioned as ethanol, propanols, and glycols (see abstract, column 3 lines 14-33, column 4 lines 57-62, and column 6 lines 65-67). The composition is taught to be anhydrous and acidic (see column 6 lines 12-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the example of Griese et al. by adding benzyl alcohol as another envisioned solvent and by adjusting the proportion of water within the envisioned range (see instant claims 1 and 3). This modification would have been obvious because Rees et al. demonstrate that the combination of dodecylbenzene sulfonate, benzyl alcohol, and glycol ethers in such compositions was known and Griese et al. already envision both glycol ethers and benzyl alcohol as solvents in their composition. The application of the ratio of benzyl alcohol to glycol ethers taught by Rees et al. would then follow. Additionally, it would have been obvious to select ethanol instead of water as the diluent in the compositions of Griese et al. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome and is also obvious in light of the teaching of Lopes et al. describing them as alternatives in a similar composition. Example 1 of Griese et al. could then be formulated with ethanol as a diluent at 43.4 wt%, dodecylbenzene sulfonic acid at 19.2 wt%, benzyl alcohol (solvent) at 22.4 wt%, dipropylene glycol butyl ether at 2.3 wt%, propylene glycol phenyl ether at 12.7 wt%, no added peroxide, and no acidic pH modifier (see instant claim 12). A pH of 3 would be obvious given the teaching by Griese et al. of the superior functionality of the surfactant at this pH. The selection of dodecylbenzene sulfonic acid would have been obvious in light of Rees et al. who teach it as a C5-C18 alkylbenzene sulfonate free acid in similar acidic surface cleaners. Application of the modification composition via the techniques, to the surfaces, and for the exposure time detailed by Griese et al. would then follow (see instant claims 17-19). According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The compositions of Giese et al. have the same chemical composition as that instantly claimed, thus they would also have their associated viricidal capabilities (see instant claims 12 and 19). Therefore claims 12-14 and 17-19 are obvious over Griese et al. in view of Rees et al. and Lopes et al. as evidenced by the propylene glycol phenyl ether reference. 
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable Griese et al. in view of Rees et al. and Lopes et al. as evidenced by the propylene glycol phenyl ether reference as applied to claims 12-14 and 17-19 above, and further in view of Liu et al. and Langford.
Griese et al. in view of Rees et al. and Lopes et al. as evidenced by the propylene glycol phenyl ether reference render obvious the limitations of instant claim 14 having a pH of 3 and a linear alkylbenzene sulfonic acid. They envision their composition to be able to reduce and remove biofilm (see paragraph 12). A copolymer of ethylene oxide and propylene oxide is not an exemplified component.
Liu et al. teach hard surface cleanser that includes both a linear alkylbenzene sulfonic acid, a surfactant, and an organic solvent with low solubility (see abstract and column 1 lines 49-28 can column 2 lines 4-13). Nonionic surfactants are taught as particularly useful in removing hydrophobic material where copolymers of polyoxyethylene and polyoxypropylene are named (see column 6 lines 20-30).  An anhydrous example is provided where dodecyl benzene sulfonic acid is included along with a nonionic surfactant (see table A hydrophobic soil cleaner concentrate).
Biofilms are taught by Langford to be hydrophobic films (see paragraph 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a copolymer of polyoxyethylene and polyoxypropylene, as taught by Liu et al., to the modified composition of Griese et al. as the application of the same technique to a similar product in order to yield the same improvement because the envisioned biofilm target of Griese et al. is hydrophobic according to Langford. Therefore claim 15 is obvious over Griese et al. in view of Rees et al., Lopes et al., Liu et al., and Langford as evidenced by the propylene glycol phenyl ether reference.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Griese et al. in view of Rees et al. and Lopes et al. as evidenced by the propylene glycol phenyl ether reference as applied to claims 12-14 and 17-19 above, and further in view of Wahal et al. (previously cited).
Griese et al. in view of Rees et al. and Lopes et al. as evidenced by the propylene glycol phenyl ether reference render obvious the limitations of instant claims 12 and 17. While wiping the disinfecting composition on a surface is detailed, the composition is not explicitly taught as saturating a wipe.
Wahal et al. teach a disinfectant cleaning wipe where wipes are saturated with a disinfecting composition such that they uniformly retain the disinfectant over an extended period of time (see paragraph 30). The use of a saturated wipe is taught as an improvement over repeatedly rinsing a woven or nonwoven fabric in a disinfecting solution so as to wipe a surface with the composition (see paragraphs 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the composition of Griese et al. in view of Rees et al. and Lopes et al. as evidenced by the propylene glycol phenyl ether reference saturated on a wipe as taught by Wahal et al.  This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 16 and 20 are obvious over Griese et al. in view of Rees et al., Lopes et al., and Wahal et al. as evidenced by the propylene glycol phenyl ether reference.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable Griese et al. in view of Rees et al. Lopes et al. as evidenced by the propylene glycol phenyl ether reference as applied to claims 12-14 and 17-19 above, and further in view of Gizaw et al. 
Griese et al. in view of Rees et al. Lopes et al. as evidenced by the propylene glycol phenyl ether reference render obvious the limitations of instant claim 1 where the composition is an acidic cleaning composition. The presence of the claimed proportions of hydroxide is not detailed.
Gizaw et al. teach a cleaning composition that is preferably acidic (see abstract and paragraphs 5 and 50). They go on to teach the inclusion of a small amount of hydroxide at 0.05 to 3 wt% for pH adjustment (see paragraph 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a hydroxide to the composition of Griese et al. in view of Rees et al. Lopes et al. as evidenced by the propylene glycol phenyl ether reference in light of the teachings of Gizaw et al. and at their taught proportions. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The addition results in a range of proportions for the hydroxide that overlap with that instantly claimed, thereby rendering the claimed range obvious (see MPEP 2144.05).  Therefore claim 22 is Griese et al. in view of Rees et al., Lopes et al., and Gizaw et al. as evidenced by the propylene glycol phenyl ether reference.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-7, 9-10, 12-14, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 10,517,293 or claims 1-7 and 10 of US Patent No. 11,122,803, each separately as evidenced by Morganson et al. (previously cited).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a cleaning composition composed of an anionic sulfonated acid surfactant, a soluble surfactant, and a sparingly soluble organic solvent where the composition has a pH of less than 3. The patented claims recite a range of about 1 to about 30 wt% for the surfactant, about 5 to about 25 wt% for the soluble surfactant, and about 10 to about 40 wt% for a sparingly soluble organic solvent. Particular recited surfactants in both claim sets include sulfonated oleic acid and linear alkyl benzene sulfonic acid. The recited sparingly soluble organic solvents include benzyl alcohol, dipropylene glycol n-butyl ether, and tripropylene glycol butyl ether which are also instantly claimed. Water, an acidic pH modifying agent, and hydrogen peroxide are not required ingredients in the composition of the patented claims. In addition, the patented claims also recite ethylene glycol butyl ether as an ingredient which is known as a solubilizer (see Morganson et al. claim 14). Hydrogen peroxide is present at 0.01 to 35 wt%, a range that overlaps with that instantly claimed, thereby rendering the claimed range obvious (see MPEP 2144.05). A single claim lineage that embraces embodiments in each instant claim is not detailed in the patented claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make selections for the anionic sulfonated acid surfactant and a sparingly soluble organic solvent in the patented claims is benzyl alcohol alone or in combination with a named glycol ether. In addition, the ranges for these components overlap with those instantly claimed, thereby rendering them obvious (see MPEP 2144.05). According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The composition of the patented claims has the same chemical composition as that instantly claimed, thus it would also have their associated viricidal capabilities. Therefore claims 1-3, 5-7, 9-10, 12-14, and 21-22 are obvious over claims 1-3 and 5 of U.S. Patent No. 10,517,293 or claims 1-7 and 10 of US Patent No. 11,122,803, each separately as evidenced by Morganson et al.

Claims 11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-3 and 5 of U.S. Patent No. 10,517,293 or claims 1-7 and 10 of US Patent No. 11,122,803, each separately evidenced by Morganson et al. as applied to claims 1-3, 5-7, 9-10, 12-14, and 21-22 above, and further in view of Liu et al. and Langford
Claims 1-3 and 5 of U.S. Patent No. 10,517,293 or claims 1-7 and 10 of US Patent No. 11,122,803, each separately evidenced by Morganson et al. render obvious the limitations of instant claims 1 and 14 and describe a composition to combat biofilms. The presence of a copolymer of ethylene oxide and propylene oxide is not detailed. 
Liu et al. teach hard surface cleanser that includes both a linear alkylbenzene sulfonic acid, a surfactant, and an organic solvent with low water solubility (see abstract and column 1 lines 49-28 can column 2 lines 4-13). Nonionic surfactants are taught as particularly useful in removing hydrophobic material where copolymers of polyoxyethylene and polyoxypropylene are named (see column 6 lines 20-30).  An anhydrous example is provided where dodecyl benzene sulfonic acid is included along with a nonionic surfactant (see table A hydrophobic soil cleaner concentrate).
Biofilms are taught by Langford to be hydrophobic films (see paragraph 5).
 It would have been obvious to add a copolymer of polyoxyethylene and polyoxypropylene as taught by Liu et al. to the composition of the patented claims as the application of the same technique to a similar product in order to yield the same improvement given that the envisioned biofilm target of the patented claims is hydrophobic according to Langford. Therefore claims 11 and 15 are obvious over claims 1-3 and 5 of U.S. Patent No. 10,517,293 or claims 1-7 and 10 of US Patent No. 11,122,803, each separately in view of Liu et al and Langford as evidenced by Morganson et al. 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-3 and 5 of U.S. Patent No. 10,517,293 or claims 1-7 and 10 of US Patent No. 11,122,803, each separately as evidenced by Morganson et al. as applied to claims 1-3, 5-7, 9-10, 12-14, and 21-22 above, and further in view of Wahal et al. 
Claims 1-3 and 5 of U.S. Patent No. 10,517,293 or claims 1-7 and 10 of US Patent No. 11,122,803, each separately as evidenced by Morganson et al. render obvious the limitations of instant claim 12. The composition is not explicitly taught as saturating a wipe.
Wahal et al. teach a disinfectant cleaning wipe where wipes are saturated with a disinfecting composition such that they uniformly retain the disinfectant over an extended period of time (see paragraph 30). The use of a saturated wipe is taught as an improvement over repeatedly rinsing a woven or nonwoven fabric in a disinfecting solution so as to wipe a surface with the composition (see paragraphs 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the composition of claims 1-3 of U.S. Patent No. 10,085,447 or claims 1-3 of U.S. Patent No. 10,517,293, each separately as evidenced by Morganson et al. saturated on a wipe as taught by Wahal et al.  This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 16 is obvious over claims 1-3 of U.S. Patent No. 10,085,447, claims 11-3 and 5 of U.S. Patent No. 10,517,293 or claims 1-7 and 10 of US Patent No. 11,122,803, each separately in view of Wahal et al. as evidenced by Morganson et al. 

Claims 1-3, 5-7, 9-10, 12-14, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6 of U.S. Patent No. 10,085,447 in view of Hernandez et al. as evidenced by Morganson et al. 
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a cleaning composition composed of an anionic sulfonated acid surfactant, a soluble surfactant, and a sparingly soluble organic solvent where the composition has a pH of less than 3. The patented claims recite a range of about 1 to about 30 wt% for the surfactant, about 5 to about 25 wt% for the soluble surfactant, and about 10 to about 40 wt% for a sparingly soluble organic solvent. Particular recited surfactants in both claim sets include sulfonated oleic acid and linear alkyl benzene sulfonic acid. The recited sparingly soluble organic solvents include glycol ethers such as dipropylene glycol n-butyl ether and tripropylene glycol butyl ether which are also instantly claimed. Water, an acidic pH modifying agent, and hydrogen peroxide are not required ingredients in the composition of the patented claims. In addition, the patented claims also recite ethylene glycol butyl ether as an ingredient which is known as a solubilizer (see Morganson et al. claim 14). Hydrogen peroxide is present at 0.01 to 35 wt%, a range that overlaps with that instantly claimed, thereby rendering the claimed range obvious (see MPEP 2144.05). Benzyl alcohol is not recited as a sparingly soluble organic solvent.
Hernandez et al. teach a concentrated cleaning compositions that includes linear alkyl benzene sulfonic acid as well as a non-aqueous solvent (see paragraphs 16 and 24). The non-aqueous solvent is envisioned as benzyl alcohol as well as glycol ethers (see paragraph 24). As example is detailed where dodecylbenzenesulfonic acid and a combination of benzyl alcohol and a glycol ether are employed where the two solvent components are present at equal proportions (see example 13). Hernandez et al also teach the pH of the composition to be about 2 to about 8.5 with lower pH being useful for cleaning soap scum (see paragraph 30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a combination of benzyl alcohol and a recited glycol ether in the composition of the patented claims based upon Hernandez et al. This modification would have been obvious based upon a similar solvent combination being exemplified by Hernandez et al. in a similar composition. In addition “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). In addition, it would have been obvious to make selections for the anionic sulfonated acid surfactant in the patented claims from the recited options. In addition, the ranges for these components overlap with those instantly claimed, thereby rendering them obvious (see MPEP 2144.05). According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The composition of the patented claims has the same chemical composition as that instantly claimed, thus it would also have their associated viricidal capabilities. Therefore claims 1-3, 5-7, 9-10, 12-14, and 21-22 are obvious over claims 1-3 and 6 of U.S. Patent No. 10,085,447 in view of Hernandez et al. as evidenced by Morganson et al.

Claims 11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-3 and 6 of U.S. Patent No. 10,085,447 in view of Hernandez et al. as evidenced by Morganson et al. as applied to claims 1-3, 5-7, 9-10, 12-14, and 21-22 above, and further in view of Liu et al. and Langford
Claims 1-3 and 6 of U.S. Patent No. 10,085,447 in view of Hernandez et al. as evidenced by Morganson et al. render obvious the limitations of instant claims 1 and 14 and describe a composition to combat biofilms. The presence of a copolymer of ethylene oxide and propylene oxide is not detailed. 
Liu et al. teach hard surface cleanser that includes both a linear alkylbenzene sulfonic acid, a surfactant, and an organic solvent with low water solubility (see abstract and column 1 lines 49-28 can column 2 lines 4-13). Nonionic surfactants are taught as particularly useful in removing hydrophobic material where copolymers of polyoxyethylene and polyoxypropylene are named (see column 6 lines 20-30).  An anhydrous example is provided where dodecyl benzene sulfonic acid is included along with a nonionic surfactant (see table A hydrophobic soil cleaner concentrate).
Biofilms are taught by Langford to be hydrophobic films (see paragraph 5).
 It would have been obvious to add a copolymer of polyoxyethylene and polyoxypropylene as taught by Liu et al. to the composition of the patented claims as the application of the same technique to a similar product in order to yield the same improvement given that the envisioned biofilm target of the patented claims is hydrophobic according to Langford. Therefore claims 11 and 15 are obvious over claims 1-3 and 6 of U.S. Patent No. 10,085,447 in view of Hernandez et al., Liu et al., and Langford as evidenced by Morganson et al. 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-3 and 6 of U.S. Patent No. 10,085,447 in view of Hernandez et al. as evidenced by Morganson et al. as applied to claims 1-3, 5-7, 9-10, 12-14, and 21-22 above, and further in view of Wahal et al. 
Claims 1-3 and 6 of U.S. Patent No. 10,085,447 in view of Hernandez et al. as evidenced by Morganson et al. render obvious the limitations of instant claim 12. The composition is not explicitly taught as saturating a wipe.
Wahal et al. teach a disinfectant cleaning wipe where wipes are saturated with a disinfecting composition such that they uniformly retain the disinfectant over an extended period of time (see paragraph 30). The use of a saturated wipe is taught as an improvement over repeatedly rinsing a woven or nonwoven fabric in a disinfecting solution so as to wipe a surface with the composition (see paragraphs 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the composition of claims 1-3 and 6 of U.S. Patent No. 10,085,447 in view of Hernandez et al. as evidenced by Morganson et al. saturated on a wipe as taught by Wahal et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 16 is obvious over claims 1-3 and 6 of U.S. Patent No. 10,085,447 in view of Hernandez et al. and Wahal et al. as evidenced by Morganson et al. 

Claims 1-3, 5-7, 9-10, 12-14, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6 of U.S. Patent No. 10,238,108 as evidenced by Morganson et al.
 Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a cleaning composition composed of an anionic sulfonated acid surfactant and a sparingly soluble organic solvent where the composition has a pH of less than 3. The patented claims recite a range of about 1 to about 30 wt% for the surfactant, about 5 to about 25 wt% for the soluble surfactant, and about 10 to about 40 wt% for a sparingly soluble organic solvent. Particular recited surfactants in both claim sets include sulfonated oleic acid and linear alkyl benzene sulfonic acid. The recited sparingly soluble organic solvents include benzyl alcohol, dipropylene glycol n-butyl ether, and tripropylene glycol butyl ether which are also instantly claimed. Water, an acidic pH modifying agent, and hydrogen peroxide are not required ingredients in the composition of the patented claims. In addition, the patented claims also recite ethylene glycol butyl ether as an ingredient which is known as a solubilizer (see Morganson et al. claim 14). Hydrogen peroxide is present at 0.01 to 35 wt%, a range that overlaps with that instantly claimed, thereby rendering the claimed range obvious (see MPEP 2144.05).  A single claim lineage that embraces embodiments in each instant claim is not detailed in the patented claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make selections for the anionic sulfonated acid surfactant and a sparingly soluble organic solvent in the patented claims from the recited options where benzyl alcohol is the sparingly soluble solvent alone or in combination with a recited glycol ether. In addition, the ranges for these components overlap with those instantly claimed, thereby rendering them obvious (see MPEP 2144.05). According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The composition of the patented claims has the same chemical composition as that instantly claimed, thus it would also have their associated viricidal capabilities. Therefore claims 1-3, 5-7, 9-10, 12-14, and 21-22 are obvious over claims 1-3 and 6 of U.S. Patent No. 10,238,108 as evidenced by Morganson et al.

Claims 11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-3 and 6 of U.S. Patent No. 10,238,108 as evidenced by Morganson et al. as applied to claims 1-3, 5-7, 9-10, 12-14, and 21-22 above, and further in view of Liu et al. and Langford.
Claims 1-3 and 6 of U.S. Patent No. 10,238,108 as evidenced by Morganson et al. render obvious the limitations of instant claims 1 and 14 and describe a composition to combat biofilms. The presence of a copolymer of ethylene oxide and propylene oxide is not detailed. 
Liu et al. teach hard surface cleanser that includes both a linear alkylbenzene sulfonic acid, a surfactant, and an organic solvent with low water solubility (see abstract and column 1 lines 49-28 can column 2 lines 4-13). Nonionic surfactants are taught as particularly useful in removing hydrophobic material where copolymers of polyoxyethylene and polyoxypropylene are named (see column 6 lines 20-30).  An anhydrous example is provided where dodecyl benzene sulfonic acid is included along with a nonionic surfactant (see table A hydrophobic soil cleaner concentrate).
Biofilms are taught by Langford to be hydrophobic films (see paragraph 5).
 It would have been obvious to add a copolymer of polyoxyethylene and polyoxypropylene as taught by Liu et al. to the composition of the patented claims as the application of the same technique to a similar product in order to yield the same improvement given that the envisioned biofilm target of the patented claims is hydrophobic according to Langford. Therefore claims 11 and 15 are obvious over claims 1-3 and 6 of U.S. Patent No. 10,238,108 in view of Liu et al. and Langford as evidenced by Morganson et al. 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-3 and 6 of U.S. Patent No. 10,238,108 as evidenced by Morganson et al. as applied to claims 1-3, 5-7, 9-10, 12-14, and 21-22 above, and further in view of Wahal et al. 
Claims 1-3 and 6 of U.S. Patent No. 10,238,108 as evidenced by Morganson et al. render obvious the limitations of instant claim 12. The composition is not explicitly taught as saturating a wipe.
Wahal et al. teach a disinfectant cleaning wipe where wipes are saturated with a disinfecting composition such that they uniformly retain the disinfectant over an extended period of time (see paragraph 30). The use of a saturated wipe is taught as an improvement over repeatedly rinsing a woven or nonwoven fabric in a disinfecting solution so as to wipe a surface with the composition (see paragraphs 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the composition of claims 1-3 of U.S. Patent No. 10,238,108 as evidenced by Morganson et al. saturated on a wipe as taught by Wahal et al.  This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 16 is obvious over claims 1-3 and 6 of U.S. Patent No. 10,238,108 in view of Wahal et al. as evidenced by Morganson et al. 


Response to Arguments
Applicant's arguments filed April 19 2022 have been fully considered but they are not persuasive. In light of the amendment, the objection to the specification, rejections under 35 USC 102, and under 35 USC 103 are withdrawn or modified to address the new limitations. The provision double patenting rejection is also with drawn in light of the amendment.

Regarding rejection under 35 USC 112:
	The claims still recites the pH of a “use solution” that has an undefined collection of additional components. One preparation of the claimed anionic sulfonated or sulfated surfactant and solvent could have pH of 3 on its own. Dilution in an acidic solution would make it within the scope of the use solution pH, but dilution in a large amount of strongly basic solution would place it outside the scope of the use solution pH. Thus depending on the use solution embodiment, the same combination of claimed components could be both inside and outside the claim scope. The applicant’s argument references a discussion of ready-to-use solution in the specification that provides not clarity in regard to what is employed to convert the claimed composition to a “use solution” This discussion provides no boundaries on what liquids are added to achieve a “use solution”. As a result, the issue that was raised in the rejection remains. The impact of the “use solution” pH recitation on the structure of the claimed composition and the scope of compositions is not clear. 

Regarding rejection under 35 USC 102:
	The applicant argues that  Van Eenam always accompany benzyl alcohol with a concentration of hydroxide that exceeds the instantly claimed limit and for this reason do not anticipate the claims.  To the contrary, Van Eenam teaches another example, namely example 12, that include an aromatic alcohol and also meets the claim limitations regarding the hydroxide proportion. 

Regarding rejection under 35 USC 103:
The applicant argues that Griese does not teach their composition to be anhydrous. This is incorrect given the instant definition to of anhydrous includes water present at less than about 5 wt% and Griese et al. teach water as an optional ingredient which implies it may be present or absent and when present its proportion is envisioned to go down to 0.01 wt%. This latter teaching by Griese et al. is even noted by the applicant in the arguments. Thus Griese et al. teach compositions that meet the instant definition of ‘anhydrous’ in multiple ways in its text. 
The remaining arguments provided by the applicant note that the other cited references either do not teach aromatic alcohols or anhydrous compositions. This argument is irrelevant to the rejections because Griese et al. teach both of these claimed aspects of the invention. 

Regarding objection to double patenting rejections:
The applicant reiterates their argument against Griese et al. because the conflicting patents all arise from its disclosure. The examiner’s response is similarly reiterated.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615